United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camden, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-799
Issued: October 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from a November 19, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 10 percent right arm or 9 percent left leg
permanent impairment.
FACTUAL HISTORY
On October 10, 2006 appellant, then a 33-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a right hand injury when he slipped and fell on that
date in the performance of duty. OWCP accepted the claim on December 12, 2006 for right
1

5 U.S.C. § 8101 et seq.

wrist sprain, neck stain and lumbar strain. On August 22, 2008 OWCP accepted the claim for
lumbar radiculopathy and ulnar neuropathy.
In an April 1, 2008 report, Dr. David Weiss, an osteopath, opined that under the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) appellant had a 47 percent right arm impairment due to sensory
deficit and pinch strength deficit. He found 12 percent impairment to the left leg for sensory
deficit from the lumbar nerve roots.
In a report dated November 1, 2008, OWCP’s medical adviser opined that appellant had a
20 percent right arm impairment due to pinch deficit and a 12 percent left leg impairment for
sensory deficit. OWCP found a conflict in the medical evidence arose between Dr. Weiss and
the medical adviser. It referred appellant for a referee examination pursuant to 5 U.S.C.
§ 8123(a).2
By report dated March 16, 2009, Dr. Ronald Gerson a Board-certified orthopedic surgeon
selected as a referee physician, opined that appellant had a four percent right arm impairment for
median nerve sensory deficit. He found no ratable impairment to the left leg related to the
employment injury.
In a report dated September 24, 2009, Dr. Weiss provided a “revised” opinion as to
permanent impairment based on the April 1, 2008 examination, using the sixth edition of the
A.M.A., Guides. He identified Table 15-23 and found that, for the right median nerve and the
right ulnar nerve, there was a five percent arm impairment for each nerve. Dr. Weiss indicated
that the grade modifier was 2, with a default value of five percent. The DASH (Disabilities of
the Arm, Shoulder and Hand) score was 52, resulting in no additional modification. For the left
leg, Dr. Weiss opined there was a nine percent impairment under Table 16-12 for the sciatic
nerve.
OWCP referred the case to its medical adviser for review. In a report dated March 29,
2010, the medical adviser concurred with Dr. Weiss regarding a 10 percent right arm and 9
percent left leg permanent impairment. The date of maximum medical improvement was
reported as April 1, 2008, the date of examination by Dr. Weiss.
By decision dated May 28, 2010, OWCP issued a schedule award for a 10 percent right
arm and 9 percent left leg permanent impairments. The period of the award was 57.12 weeks
commencing April 1, 2008.

2

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations state that, if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or OWCP’s
medical adviser, OWCP shall appoint a third physician to make an examination. This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).

2

In a letter dated June 7, 2010, appellant requested a review of the written record. He
argued that OWCP failed to make a timely schedule award determination under the fifth edition
of the A.M.A., Guides that deprived him of due process rights.
By decision dated November 19, 2010, OWCP’s hearing representative affirmed the
May 28, 2010 decision.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.3 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 OWCP
procedures provide that, effective May 1, 2009, all schedule awards are to be calculated under
the sixth edition of the A.M.A., Guides.5
ANALYSIS
In the present case, OWCP’s decision was dated May 28, 2010, and therefore the
schedule award determination must be based on the sixth edition of the A.M.A., Guides. The
medical evidence applying the sixth edition was from Dr. Weiss and OWCP’s medical adviser,
both of whom concurred as to the impairment. For the right arm, Table 15-23 provides grade
modifiers (from zero to four) for test findings, history and physical findings.6 The grade
modifiers are determined and then averaged for a final rating category. Within the final
category, the default value may be modified based on the QuickDASH functional scale.7 In this
case, Dr. Weiss found a grade modifier of one for test findings (sensory conduction delay), three
for history (constant symptoms) and three for physical findings (atrophy or weakness). The
average (seven divided by three) is grade modifier two, which as a default leg impairment of five
percent. There is no adjustment for the functional scale as the grade is moderate (QuickDASH
score of 52). For both the median and ulnar nerves, the impairment is five percent, or a 10
percent total right arm impairment.

3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (March 15, 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700 (January 2010).
6

A.M.A., Guides 449, Table 15-23.

7

The QuickDASH is a questionnaire containing 11 questions that is used for a functional assessment of the
impairment. A.M.A., Guides 482.

3

As to the left leg, Table 16-12 provides that a mild-to-moderate sensory deficit of the
sciatic nerve is a class of diagnosis (CDX) one impairment, with a default impairment (grade C)
of four percent.8 The default may be adjusted, however, for Functional History (GMFH) (Table
16-6) and Clinical Studies (GMCS) (Table 16-8).9 Dr. Weiss and the medical adviser found a
grade modifier two for GMFH and GMCS. Applying the formula of (GMFH-CDX) + (GMCSCDX) results in (2-1) + (2-1), or a net adjustment of +2 for a grade E impairment.10 Under Table
16-12 this is a nine percent leg impairment.
Therefore based on the probative evidence of record under the sixth edition, appellant has
a 10 percent right arm and 9 percent left leg permanent impairment. He is therefore entitled to
10 percent of the maximum 312 weeks of compensation for loss of arm (31.20 weeks), plus 9
percent of the 288 weeks maximum for loss of use of the leg, or 25.92 weeks. It is well
established that the period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from residuals of the employment injury.11 In this case
OWCP’s medical adviser properly concluded that the date of maximum medical improvement was
the date of examination by Dr. Weiss, or April 1, 2008. The award therefore properly runs for
57.12 weeks commencing on April 1, 2008.
On appeal, appellant asserts that he has property right in a schedule award benefit under
the fifth edition and a protected property interest cannot be deprived without due process, citing
Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These
cases held only that a claimant who was in receipt of benefits (in Goldberg public assistance, and
in Mathews social security benefits) could not have those benefits terminated without procedural
due process.12 In this case, appellant had received no schedule award under the fifth edition.
Appellant further stated that there was a delay in the adjudication of the claim for a
schedule award that deprived him of due process. In Harry D. Butler,13 the Board noted that
Congress delegated authority to the Director regarding the specific methods by which permanent
impairment is to be rated. Pursuant to this authority, the Director adopted the A.M.A., Guides as
a uniform standard applicable to all claimants and the Board has concurred in the adoption.14 On
March 15, 2009 the Director exercised authority to advise that as of May 1, 2009 all schedule
award decisions of OWCP should reflect use of the sixth edition of the A.M.A., Guides.15 The
8

A.M.A., Guides 535, Table 16-12.

9

Id. at 533.

10

Id. 521 provides the net adjustment formula.

11

Albert Valverde, 36 ECAB 233, 237 (1984).

12

In Mathews the court noted that the private interest that would be adversely affected by the erroneous
termination of benefits was likely to be less in a disabled worker than a welfare recipient, and due process would not
require an evidentiary hearing.
13

43 ECAB 859 (1992).

14

Id. at 866; 20 C.F.R. § 10.404.

15

Supra note 5.

4

applicable date of the sixth edition is as of the schedule award decision reached. It is not
determined by either the date of maximum medical improvement or when the claim for such
award was filed. The final OWCP decision was not issued until after May 1, 2009 and all
decisions issued after May 1, 2009 are to be based on the sixth edition. The decision on appeal
was properly based on the sixth edition of the A.M.A., Guides.
CONCLUSION
The Board finds the evidence does not establish more than a 10 percent right arm or 9
percent left leg permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 19, 2010 is affirmed.
Issued: October 17, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

